Title: To Alexander Hamilton from Aaron Ogden, 23 February 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth Town Feby 23d. 1799
          
          On my return home last evening from Sussex Court, I found your favor of the 20th. instant, and in pursuance thereof, after a consultation with Major Shute, I beg leave to submit, to your consideration, the following division of the State of New-Jersey, into two districts, and six sub-districts or company rendezvouses, for the purpose of recruiting six companies.
          The first District, to comprehend, the following Sub-Districts namely—
          The first Sub-district—including Bergen County, and all the townships of Sussex County, excepting Greenwich, Oxford, Knowlton, and Mansfield-Woodhouse—The head quarters to be at Hackinsack in Bergen County.
          The second Sub-district—including Essex County and Morris County, excepting out of the latter the township of Baskenridge—The head-quarters to be at Elizabeth-Town, in Essex County.
          The third Sub-district, including Middlesex County—Somerset County, the township of Middletown in Monmouth County, and the township of Baskenridge in Morris County—The head-Quarters to be at New Brunswick in the County of Middlesex.
          The second District to comprehend the following sub-districts—namely.
          The fourth sub-District—including Hunterdon County, and the townships of Greenwich—Oxford, Knowlton and Mansfield Woodhouse in Sussex County—Head Quarters to be at Trenton in the County of Hunterdon
          The fifth sub-district—including Burlington County and Monmouth County, excluding from the latter the township of Middletown—Head Quarters to be at Burlington in the County of Burlington.
          The sixth sub-district—including the Counties, of Gloucester, Cumberland, Salem & Cape May—Head Quarters at Woodberry in the County of Glocester.
          Permit me to remark that the latter sub-district is the largest—but being a Quaker district, and for that reason, not so suitable for the recruiting service, and lying very conveniently together, I have arranged it thus, thinking it not much out of proportion, and that an exact distribution into parts would be very difficult and inconvenient and would require also much time.
          I pledge to you my zeal and activity in promoting the present service, and such other as may fall to my lot and believe me to be with the utmost respect & highest consideration your most obt Servt
          
            Aaron Ogden
          
        